Dismissed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Randolph Ashford seeks to appeal from the magistrate judge’s order denying, in pertinent part, Ashford’s motions to (1) extend discovery, (2) appoint counsel, (3) issue subpoenas, and (4) schedule a physical and mental health evaluation. This court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (2012), and certain interlocutory and collateral orders, 28 U.S.C. § 1292 (2012); Fed.R.Civ.P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46, 69 S.Ct. 1221, 93 L.Ed. 1528 (1949). The order Ashford seeks to appeal is neither a final order nor an appealable interlocutory or collateral order. See Reynaga v. Cammisa, 971 F.2d 414, 416-18 (9th Cir.1992). Accordingly, we dismiss the appeal for lack of jurisdiction. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

DISMISSED.